DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. in view of Lee et al.
Haase et al. (US Pub. No. 2016/0320568 A1) discloses:
Regarding claim 1, an optical receiving module (Figure 3A, element 300) comprising: a light transmitting body (Figure 3A, elements 130 and 130’) configured to transmit light (i.e. input light; Figure 3A, element 140); a light incidence part (i.e. input surface; Figure 3A, element 232) through which light is incident into the light transmitting body (Figure 3A, elements 130 and 130’); and a plurality of reflectors (Figure 3A, elements 134 and 134’) configured to reflect the light (Figure 3A, element 140) incident from the light incidence part (i.e. input surface; Figure 3A, element 232) a plurality of times (i.e. the light is redirected; Figure 3A, elements 150, 150’ and 140’), such that the light is incident toward a light receiver unit (Figure 3A, element 120’).
Regarding claim 3, the light incidence part (Figure 3A, element 232) comprises an anti-reflective layer (i.e. antireflective coating; page 13, paragraph 0195, lines 12-13) disposed on the light incidence part (Figure 3A, element 232) to prevent light reflection.
Regarding claim 6, the light incidence part (Figure 3A, element 136’ is the incident surface of element 130’) is formed in a plane shape (clearly illustrated in Figure 3A), and the second reflector (Figure 3A, element 134’) is inclined to face the first reflector (Figure 3A, element 134) and the light incidence part (Figure 3A, element 136’ is the incident surface of element 130’), and reflects light in an opposite direction (Figure 3A, element 154’) of an incidence direction of the light incidence part (Figure 3A, element 136’ is the incident surface of element 130’).
Regarding claim 7, the light incidence part (Figure 3A, element 232) is formed in a plane shape (clearly illustrated in Figure 3A), and the second reflector (Figure 3A, element 134’) is inclined to face the first reflector (Figure 3A, element 134) and the light receiver unit (Figure 3A, element 120’), and reflects light in a same direction (i.e. see directions of elements 144 and 144’ in Figure 3A) as an incidence direction of the light incidence part (Figure 3A, element 232).
Regarding claim 9, the second reflector (Figure 3A, element 134’) is facing the first reflector (Figure 3A, element 134) and is not facing the light incidence part (Figure 3A, element 232), in order to reflect light in a same direction (i.e. see directions of elements 144 and 144’ in Figure 3A) as an incidence direction of the light incidence part (Figure 3A, element 232).
Regarding claim 10, the second reflector (Figure 3A, element 134’) is facing the first reflector (Figure 3A, element 134) and the light incidence part (Figure 3A, element 136’ is the incident surface of element 130’), in order to reflect light (Figure 3A, element 154’) in an opposite direction of an incidence direction (Figure 3A, element 154) of the light incidence part (Figure 3A, element 232).
Regarding claim 11, an interference filter (i.e. a multilayer interference reflector [element 134] such as a Bragg reflector; page 12, paragraph 0192, lines 1-4) installed on the light transmitting body (Figure 3A, elements 130 and 130’) such that the light reflected by the second reflector (Figure 3A, element 134’) is transmitted by the interference filter (i.e. a multilayer interference reflector [element 134] such as a Bragg reflector; page 12, paragraph 0192, lines 1-4).
Regarding claim 12, the light transmitting body (Figure 3A, elements 130 and 130’) is filled with an optical medium (i.e. a solid medium that is transparent to the wavelength of light input from the optical waveguide and has an index of refraction that is greater than one; page 11, paragraph 0185, lines 14-17).
Regarding claim 13, an inside of the light transmitting body (Figure 3A, elements 130 and 130’) defines a hollow interior (page 12, paragraph 0192, lines 5-6).
Haase et al. teaches the salient features of the present invention as explained above except (regarding claim 1) a plurality of reflectors comprising: a first reflector configured to reflect the light incident from the light incidence part; and a second reflector configured to reflect the light reflected by the first reflector to direct the light toward the light receiver unit, wherein the first reflector has a curved surface, and wherein the second reflector has a plane surface.
Lee et al. (US Pub. No. 2019/0154813 A1) discloses (see annotated Figure 9) a plurality of reflectors (Figure 9, element 620’ and 630’) comprising: a first reflector (Figure 9, element 620’) configured to reflect the light incident from the light incidence part (Figure 9, element 500); and a second reflector (Figure 9, element 630’) configured to reflect the light reflected by the first reflector (Figure 9, element 620’) to direct the light toward the light receiver unit (Figure 9, element A), wherein the first reflector (Figure 9, element 620’) has a curved surface (clearly illustrated in Figure 9), and wherein the second reflector (Figure 9, element 630’) has a plane surface (clearly illustrated in Figure 9).

    PNG
    media_image1.png
    510
    497
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of reflectors comprising: a first reflector configured to reflect the light incident from the light incidence part; and a second reflector configured to reflect the light reflected by the first reflector to direct the light toward the light receiver unit, wherein the first reflector has a curved surface, and wherein the second reflector has a plane surface as shown by Lee et al. in combination with Haase et al.’s invention for the purpose of gradually reducing the length of the focal line formed in the light receiving part by the first reflective part after passing through the second reflective part and thus the focus is formed on the light receiving part (Lee et al., page 6, paragraph 0120, lines 1-5).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-7, and 9-13 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882


10/11/2022